 MIAMI PAPER BOARD MILLS, INC.167school, although, even at that time, the cafeteria also served the generalpublic.However, the last of these large military contracts expired in1944.At present, Spartan has only a small Government contract, re-quiring it to feed 13 students, and that contract expired June 30, 1954.3The Employer's revenue from Spartan under this contract isnegligible.The Employer, in addition, receives some revenue fromthe comparatively small number of Spartan employees who patronizethe cafeteria.4However, most of its present revenue is derived fromthe general public.Although the Employer and Spartan have 2 officers and 1 director incommon, the general operations of the Employer are handled by itsown manager. It maintains separately its own bank account, and itsown inventory, employment, and payroll records.The Employerleases the cafeteria from Spartan and pays rent to Spartan, whichperforms the usual maintenance work of a landlord.The Employeralso reimburses Spartan for any services rendered on its behalf, suchas preparation of payroll and checks, or labor relations consultation.There is no interchange of employees of Employer and Spartan.Nor is there any substantial integration of their separate business.In view of the foregoing and upon the entire record, we find thatthe Employer is not an integral part of Spartan and that, as theEmployer's operations are substantially local in character, it would noteffectuate the policies of the Act to assert jurisdiction in this case."[The Board dismissed the petition.]MEMBER PETERSON took no part in the consideration of the aboveDecision and Order.8Also attending aviation school are 18 officers and some foreign students who receive a5-percent discount in their cafeteria meals.6 Of Spartan's 1,500 employees,only 42 eat at the cafeteria regularly,while 311 eatthere on occasion.The cafeteria accommodates 1,200.5 Dan Dee CentralOhioCorporation,106 NLRB 1303;Goodman's Inc.,101 NLRB 352;N. L. R. B. v. Shawnee Milling Company,d/b/a Pants Valley Milling Company,184 F. 2d57 (C. A.10) ; seeLocal 1053, UnitedAutomobile,Aircraft and Agricultural ImplementWorkers of America, CIO,107 NLRB 470.MIAMI PAPER BOARD MILLS,INC. AND SIMCO WASTE PAPER,INC.andINTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WARE-HOUSEMEN&HELPERS OF AMERICA,AFL,LOCALUNION No. 390,PETITIONER.Case No. 10-RC-2607. July 13,1954Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National La-bor Relations Act, a hearing was held before Allen Sinsheimer, Jr.,109 NLRB No. 31. 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDhearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Petitioner seeks to represent in a single unit employees ofMiami Paper Board Mills, Inc., hereinafter called Miami, and SimcoWaste Paper, Inc., hereinafter called Simco, contending that thesetwo companies, together with Miami Paper Board Mills Sales, Inc.,'hereinafter called Sales, constitute a single employer, and that theBoard should assert jurisdiction in this case.The Employer contendsthat Miami and Simco are at least twice removed from interstate com-merce, and that it would not effectuate the policies of the Act for theBoard to assert jurisdiction.Simco, Miami, and Sales are separate Florida corporations, locatedinMiami, Florida.Two of the three offices in each corporation areheld by Lee Simpkins and his son, Samuel Simpkins 3 Simco buysand bundles waste paper, which is then sold to Miami exclusively.4Miami, in turn, processes this waste paper, along with paper obtainedfrom other sources, into flat cardboard which it then sells to Sales .5This cardboard is not further processed by Sales, but is sold to otherprocessors who convert the flat cardboard into finished cardboardboxes.During the past year, Sales sold cardboard valued at $1,000,000locally.Approximately $274,000 of this amount represented sales toNational Container Corporation and Empire Paper Box Companyfor shipment to their plants in Atlanta, Georgia 6The record shows that Simco's 5 employees bale the waste paper ina building approximately 300 feet from the Miami plant, and thatthe bales are then processed in that plant by Miami's employees.There is no interchange between employees in the two groups. Eachplant has a separate superintendent, but both superintendents havetheir offices in the Miami plant building and both plants have the sametelephone listing.Simco's superintendent receives half his pay fromMiami, and half from an unidentified "Export Sales Company."Upon the entire record in this case, including the centralized con-trol of all 3 companies by the same 2 individuals, and the integration3Miami Paper Board Sales, Inc.,isnot directly involved in this proceeding.It sellsproducts manufactured by Miami Paper Board Mills, Inc., but has no production andmaintenance employees of its own.2In this contention,the Employer relies uponBrooks Wood Products,107 NLRB 256.3 The parties stipulated with respect to the relationship between the three companies.The Employers'attorney conceded that either Lee or Samuel Simpkins occupied the topposition in each of the three companies.A During the past year Simco's salestoMiamiamounted to$194,000.No sales weremade to any other customer.5During the past year Miami sold cardboard valued at approximately$800,000 to Sales.During the same period Miami purchased waste paper valued at $642,000,of which$190,000 represented purchases from outside the State.6 The Employer stipulated that both National Container and Empire Box are com-panies engaged in interstate commerce,and that both ship their entire cardboard pur-chases to their plants in Atlanta,Georgia. MIAMI PAPER BOARD MILLS, INC.169of their operations, we find that the 3 companies constitutea singleintegratedenterpriseand are, for purposes of determining jurisdic-tion,a' singleEmployer.7As the Employer sells cardboard valued atapproximately $274,000 to National Container Corporation and Em-pireBox Company, which ship the cardboard in interstate commerce,we find, contrary to the Employer's contention, that it is engaged incommerce within the meaning of the Act, and that it will effectuatethe purposes of the Act to assert judisdictionin this case."2.Thelabor organizationinvolvedclaimsto representcertain em-ployees of the Employer.3.A questionaffectingcommerce exists concerning the representa-tion ofemployees of the Employer within themeaningof Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent employees of both Miami andSimco ina singleunit.The Employer contends that only separateunits areappropriate.In view of the geographical proximity ofSimco and Miami, and the centralized control, and high degree ofintegrationof their operations, we find that the unit sought isappropriate .9The parties agree that the appropriateunitshould consist of allproductionand maintenanceemployees.However, the Petitionerwould exclude, while the Employer leaves for the determination ofthe Board, the unit placement of the foreman at Simco, and the ship-ping clerkand seniormechanic at Miami.The foreman at Simco operates a weighing machine from 1 to 4hours daily.The remainder of his time is spent directing four otheremployees in the baling operation.He checks the bales to be surethat the men are baling the paper properly, and to ascertain whetherthe proper grades of paper are being baled together.He is paid onan hourly basis, as are other employees, and receives approximately10 percent more than the highest paid employee under him. In thesuperintendent's absence, he has authority to grant employeestime off.However, he has no authority to hire or discharge, or effectively recom-mend a change in the status of, employees under him.We shallinclude him in the unit.The shipping clerk at Miami keeps records of shipments and directsa crew of three loaders.His principal function is to direct the load-ing ofmaterialson cars or trucks.He is paid on an hourlybasis, asare other employees, and receives approximately 10 percent more thanthe highest paid employee under him.He has authority to grant7 Rushville MetalProducts,Inc.,107 NLRB 1146,and casescited therein.8Hollow TreeLumber Company,91 NLRB 635.8 Southern Paperboard Corporation,80 NLRB 1456 ;Glass Fibers,Inc.,93 NLRB 1289 ;Samuel A. Ellsberry Company,95NLRB 276. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees time off.We find that his direction of the loaders is routinein nature.We shall include him in the unit.10The senior mechanic at Miami directs a crew of 10 men.He is paidby salary and is the highest paid employee in the plant.He has infact hired three employees.We shall exclude him from the unit asa supervisor.We find that all production and maintenance employees at theMiami Paper Board Mills, Inc., and Simco Waste Paper, Inc., Miami,Florida, including the shipping clerk and the baling foreman, butexcluding office clerical employees, guards, the senior mechanic, andall other supervisors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]10Southern Paperboard Corporation,84 NLRB 822.FLETCHER-EICHMAN COMPANYandRoss GOLDEN,MARY HANSEN, ETAL.,PETITIONERandLOCAL743,INTERNATIONALBROTHERHOOD or,TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,AFL.Case No. 13-UD-13. July 14,1954Decision,Order, and Direction of ElectionOn February 26, 1954, a petition was filed by Ross Golden, MaryHansen, et al.,1 pursuant to Section 9 (e) (1) of the National Laborrelations Act, to withdraw the union-shop authority of the Union.Thereafter, on March 26, 1954, the Regional Director for the Thir-teenth Region conducted an election among the warehouse and mainte-nance employees of the Employer to determine whether they desiredto withdraw the authority of their bargaining representative to re-quire, under its agreement with the Employer, that membership inthe Union be a condition of employment.Upon completion of the election, the Regional Director duly issuedand served on the parties a tally of ballots, which showed that, ofapproximately 9 eligible voters, 7 voted in favor of and 2 voted againstthe above proposition, and no ballots were challenged.Thereafter, the Union filed timely objections to the election.OnApril 30, 1954, the Regional Director issued his report on objectionsfinding merit in the Union's first objection and recommending that theelection be set aside.He found no merit in the Employer's other ob-jections and recommended that they be overruled.The Union there-i Five other employees also signed the petition.109 NLRB No. 24.